DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-9 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Invention directed to non-statutory subject matter

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Indefiniteness Rejection/Use Claims
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 9 are in the form of “use” claims. As set forth in MPEP 2173.05(q), “Attempts to claim a process without setting forth any steps involved in the process 


Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2009/0176810 A1) .
It is initially noted that the preamble statement “for promoting expression of aquaporin 3” is considered a recitation of intended use or purpose. As set forth in MPEP 2111.02(II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim)


Shin teaches a composition for external skin application having a skin-moisturizing effect, which comprises gallocatechin gallate as an active ingredient (Abstract).
For claim 2, the limitation “grape-derived material” is considered a product-by-process limitation, since the flavan-3-ol monomer instantly claimed is taught by Shin as a product from tea leaves (pg 1, [0007]). As set forth in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
For claim 4, Shin teaches a gallocatechin gallate (Abstract), a compound represented by Formula (I).
For claims 6 and 7, Shin teaches a cosmetic or pharmaceutical product or quasi-pharmaceutical product for skin moisturizing (Abstract).
For the purpose of this rejection, claims 8 and 9 are considered drawn to a method of use. For claims 8 and 9, Shin teaches a method comprising a flavan-3-ol for moisturizing skin. Although the reference is silent about the aquaporin 3 mechanism, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145. 

2) Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasinetti (US 2011/0111072 A1) .
Pasinetti teaches a composition and a method for the prevention and treatment of a neurodegenerative disease using a grape seed extract (Abstract), reading on claims 1, 2, and 6. While Pasinetti does not teach the preamble statement “for promoting expression of aquaporin 3,” the term is considered a recitation of intended use or purpose and carries no patentable weight, as set forth in detail above.
Pasinetti teaches the flavan-3-ol compounds recited in claims 1, 2, 4, and 5 as components of grape seed extract (Abstract; Figures 1A-1B); the teaching of grape seed extract reads on claim 3.
For claim 7, Pasinetti teaches the compositions are applied directly to the skin (pg 7, [0085]). While Pasinetti does not teach an improvement in the skin condition or Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
For the purpose of this rejection, claims 8 and 9 are considered drawn to a method of use. For claims 8 and 9, Pasinetti teaches a method comprising application to the skin of a grape seed extract comprising flavan-3-ols. Although the reference is silent about the aquaporin 3 mechanism, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145. 

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (cited above), in view of Pasinetti (cited above).
The teachings of Shin are discussed above.
Shin does not teach the section of grape utilized to obtain the flavan-3-ol or the flavan-3-ol represented by formula (4).

The teachings of Pasinetti are discussed above.
The skilled artisan would have expected success in substituting Pasinetti’s grape seed-derived flavan-3-ol composition the tea leaf-derived flavan-3-ol composition in Shin’s skin treatment method because Shin teaches that the claimed flavan-3-ols are useful for treating dry skin and Pasinetti teaches that identical flavan-3-ols are present in the grape seed extract. The skilled artisan could have substituted one flavan-3-ol composition for another because Pasinetti teaches that the compounds were known to be suitable for application to the skin. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the flavan-3-ols present in grape seed extract would be safe and effective based on the compounds' shared structure and, as set forth in MPEP 2112.01(II), "Products of identical chemical composition can not have mutually exclusive properties."

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612